Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/21/2022, with respect to claim rejections made under U.S.C. 103 have been fully considered but they are not persuasive.
Regarding rejection made under WO 2009111776 Lehmann, in view of US 20130333548 Enzmann, with respect to independent Claim 1, in response to Applicant’s argument that the Enzmann reference is non-analogous art, Examiner disagrees. In response to applicant's argument on page 13 of the Remarks that Enzmann is non-analogous art and “ENZMANN unlocking device is not implemented with respect to a door latch”, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, P001 and P0036 of Enzmann teaches that the general use case for the invention is as an unlocking device, specifically for two components of a vehicle, this is analogous to  the primary reference taught by Lehmann which includes a door latch 60 between the door 30 and the partition 20 of an airplane 10. This is equivalent to the Applicant’s door latch 60 between the door 30 and the partition 20 of an airplane 10, which is a vehicle. Furthermore, as Applicant points out on page 12 of the Remarks,  in Enzmann P0020-22, Enzmann gives a few different embodiments, a roll over bar, an active headrest, and a cable/line separator, all different from each other. This reinforces the teaching of Enzmann that the actuator is for general unlocking between two vehicle components, including a vehicle door and vehicle body. In response to applicant’s argument on page 13-14 of the Remarks that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Enzmann (Enzmann: P001 and P0036) teaches that the general use case for the invention is as an unlocking device, specifically for two components of a vehicle which would make it obvious to one of ordinary skill in the art as the system taught in primary reference Lehmann involves unlocking of two interconnected components in a vehicle, in this case a door (Lehmann: 30) and a partition (Lehmann: 20) of an airplane (Lehmann: 10), which is a vehicle, while Enzmann (Enzmann: P003) gives motivation to combine in the form of the actuator in rapid unlocking between two interconnected components of a vehicle. In response to applicant's argument on page 14 of the Remarks, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Specifically P003 of Enzmann teaches that at the time of publication, it was known to use the pyrotechnic actuator for rapid unlocking of two interconnected components of a vehicle, and therefore hindsight reasoning was not gleaned solely from the Applicant’s disclosure. 
Regarding rejection made under WO 2009111776 Lehmann, in view of US 20130333548 Enzmann, with respect to independent Claim 11, in response to Applicant’s arguments on page 15 of the Remarks, that are similar to the arguments made to independent claim 1, Examiner disagrees for the same reasons as explained for independent claim 1 made above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann WO 2009111776 A1, in view of Enzmann US 20130333548 A1.
Regarding Claim 1, Lehmann teaches: A system for monitoring a pressure change within at least one compartment of an aircraft and operating a door latch, comprising: a door latch (60) structured and arranged in an aircraft door (30) that comprises; a pressure sensor (110) configured to provide a pressure signal (P0027) corresponding to a pressure within a compartment of an aircraft (P0024); a controller (103) responsive to the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor (P0026); the controller further configured to determine a decompression event based on the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor (P0024); and an output driver (150) configured to generate an output driver signal (P0028 L7) when the controller determines the decompression event based on the pressure signal corresponding to the pressure within the compartment of the aircraft from the pressure sensor (P0024, 0026-0028). Lehmann does not teach a pyrotechnic actuator that can move and unlock a latch bolt when the pyrotechnic actuator is actuated. Enzmann teaches that it is known in the art to have a pyrotechnical actuator (Enzmann: 20) for unlatching a door latch (Enzmann: 12) that moves a latch bolt (Enzmann: 16) when the pyrotechnical actuator is actuated (Enzmann: going from Fig 10 to Fig 11 shows the movement of latch bolt 16 when pyrotechnical actuator 20 is actuated). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Lehmann to include the pyrotechnical actuator of Enzmann to release the latch bolt of the aircraft door in the event of a decompression event via the, resulting in a more rapid latch release (Enzmann: P0003, P0004 L15-22), thereby increasing performance of the system. 
Regarding Claim 2, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: a flange (Enzmann: Fig 10, 40) that is connected to the latch bolt (Enzmann: Fig 10, connected to latch bolt 16) and configured to move the latch bolt in response to the pyrotechnic actuator being actuated (Enzmann: comparing Fig 10 to Fig 11, 40 can be seen moving latch bolt 16 due to pyrotechnic actuator 20).
Regarding Claim 3, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: a latch housing (Enzmann: 14) configured to house at least the latch bolt (Enzmann: Fig 10, latch bolt 16 is housed inside housing 14); and a pressure chamber (Enzmann: Fig 10, space between flange 40 and pyrotechnical actuator 20) located within the latch housing (Enzmann: Fig 10, space is located within housing 14), the pressure chamber operatively connected to the pyrotechnic actuator (Enzmann: Fig 10, space is used for expansion of gas; P0061).
Regarding Claim 4, Lehmann, in view of Enzmann teaches: The system of claim 1, further comprising: a spring (Enzmann: 46) configured to be moved in response to the pyrotechnic actuator being actuated (Enzmann: comparing Figs 10 to 11, spring can be seen to move in response to pyrotechnic actuator) and the latch bolt being moved by an actuation of the pyrotechnic actuator (Enzmann: latch bolt 16 moving can be seen going from Fig 10 to Fig 11 due to pyrotechnic actuator); and the spring further configured to return the latch bolt to a normal operating position (Enzmann: Fig 10) after implementation of the pyrotechnic actuator (Enzmann: spring 46 biases the latch bolt 16 to a normal operating position shown in Fig 10, therefore configured to return the latch bolt 16 to the normal operating position after firing of the pyrotechnic actuator, see Figs 10, 11).
Regarding Claim 5, Lehmann, in view of Enzmann, teaches: the system of claim 1, further comprising: a housing (Enzmann: 14) configured to support the pyrotechnic actuator (Fig 10, housing 14 can be seen to support pyrotechnic actuator 20); and the housing configured to contact a flange (Enzmann: 40) that is connected to the latch bolt (Fig 10, flange 40 is connected to latch bolt 16) and configured to move the latch bolt in response to the pyrotechnic actuator being actuated (Enzmann: comparing Fig 10 to Fig 11, 40 can be seen moving latch bolt 16 due to pyrotechnic actuator 20).
Regarding Claim 6, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: a latch housing (Enzmann: 14) configured to house at least the latch bolt (Enzmann: Fig 10, housing 14 houses latch bolt 16); a pressure chamber (Enzmann: Fig 10, space between flange 40 and pyrotechnical actuator 20) located within the latch housing (Enzmann: Fig 10, space is located within housing 14), the pressure chamber operatively connected to the pyrotechnic actuator (Enzmann: Fig 10, space is used for expansion of gas; P0061); a spring  (Enzmann: 46) configured to be moved in response to the pyrotechnic actuator being actuated (Enzmann: comparing Figs 10 to 11, spring can be seen to move in response to pyrotechnic actuator) and the latch bolt being moved by an actuation of the pyrotechnic actuator (Enzmann: latch bolt 16 moving can be seen going from Fig 10 to Fig 11 in response to the pyrotechnic actuator); and the spring further configured to return the latch bolt to a normal operating position (Enzmann: Fig 10) after implementation of the pyrotechnic actuator(Enzmann: spring 46 biases the latch bolt 16 to a normal operating position shown in Fig 10, therefore configured to return the latch bolt 16 to the normal operating position after firing of the pyrotechnic actuator, see Figs 10, 11).
Regarding Claim 7, Lehmann, in view of Enzmann, teaches: The system of claim 1, further comprising: an electromechanical device (P0028 L7-9) configured to receive power (P0028 L7-10, it is the position of the Examiner that the electromechanical device receiving a signal to open the door latch 60 means that it is receiving power) and electromechanically move the latch bolt from a locked position to an unlocked position (P0028 L8-10, it is the position of the Examiner that the electromechanical device opening the door latch 60 would involve moving the latch bolt from a locked to an unlocked position); and the electromechanical device configured to receive power and electromechanically move the latch bolt from an unlocked position to a locked position (P0028 L8-10, it is the position of the Examiner that the electromechanical device being able to interact with door latch 60, means that it can move the latch bolt from unlocked to locked position as well).
Regarding Claim 10, Lehmann, in view of Enzmann, teaches: The system of claim 1, wherein the controller being configured to band pass filter the pressure signal and generate a filtered pressure signal (Lehmann: P0027); the controller being configured to determine a change in the filtered pressure signal and generate a pressure change output signal corresponding to a change in pressure (Lehmann: P0028); and the controller being configured to determine whether the pressure change output signal meets a predetermined threshold and generate a threshold output signal indicating that a decompression event has occurred if the pressure change output signal meets the predetermined threshold Lehmann: P0028.
Regarding Claim 11, Lehmann does not explicitly teach: A process for monitoring a pressure change within at least one compartment of an aircraft and operating a pyrotechnic device associated with a door latch, comprising: arranging a door latch in an aircraft door that comprises a pyrotechnic actuator and a latch bolt; configuring the pyrotechnic actuator to move and unlock the latch bolt when the pyrotechnic actuator is actuated; generating a pressure signal corresponding to a pressure within a compartment of an aircraft with a pressure sensor; receiving the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor with a controller; determining with the controller a decompression event based on the pressure signal corresponding to the pressure within a compartment of an aircraft from the pressure sensor; and generating a driver signal with an output driver to actuate the pyrotechnic actuator when the controller determines the decompression event based on the pressure signal corresponding to the pressure within the compartment of the aircraft from the pressure sensor. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 1 above) it would have been obvious to perform this method.
Regarding Claim 12, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a flange to be connected to the latch bolt and to move the latch bolt in response to the pyrotechnic actuator being actuated. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 2 above) it would have been obvious to perform this method.
Regarding Claim 13, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a latch housing to house at least the latch bolt; and configuring a pressure chamber to be located within the latch housing, the pressure chamber operatively connected to the pyrotechnic actuator. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 3 above) it would have been obvious to perform this method.
Regarding Claim 14, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a spring to be moved in response to the pyrotechnic actuator being actuated and the latch bolt being moved by an actuation of the pyrotechnic actuator; and configuring the spring to return the latch bolt to a normal operating position after implementation of the pyrotechnic actuator. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 4 above) it would have been obvious to perform this method.
Regarding Claim 15, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a housing to support the pyrotechnic actuator; and configuring the housing to contact a flange that is connected to the latch bolt and configured to move the latch bolt in response to the pyrotechnic actuator being actuated. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 5 above) it would have been obvious to perform this method.
Regarding Claim 16, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring a latch housing to house at least the latch bolt; configuring a pressure chamber to be located within the latch housing, the pressure chamber operatively connected to the pyrotechnic actuator; configuring a spring to be moved in response to the pyrotechnic actuator being actuated and the latch bolt being moved by an actuation of the pyrotechnic actuator; and Page 7 of 10configuring the spring to return the latch bolt to a normal operating position after implementation of the pyrotechnic actuator. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 6 above) it would have been obvious to perform this method.
Regarding Claim 17, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, further comprising: configuring an electromechanical device to receive power and electromechanically move the latch bolt from a locked position to an unlocked position; and configuring the electromechanical device to receive power and electromechanically move the latch bolt from an unlocked position to a locked position. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 7 above) it would have been obvious to perform this method. 
Regarding Claim 20, Lehmann, in view of Enzmann, does not explicitly teach: The process of claim 11, wherein Page 8 of 10band pass filtering the pressure signal and generating a filtered pressure signal; determining a change in the filtered pressure signal and generating a pressure change output signal corresponding to a change in pressure; and determining whether the pressure change output signal meets a predetermined threshold and generating a threshold output signal indicating that a decompression event has occurred if the pressure change output signal meets the predetermined threshold. However, given the structure taught by Lehmann, in view of Enzmann, (per 103 rejection of claim 20 above) it would have been obvious to perform this method. 
Allowable Subject Matter
Claims 8, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, none of the prior art discloses or renders obvious a system for monitoring a pressure change having the combination of features recited in claim 8. The closest prior arts or record, the combination of Lehmann WO 2009111776 A1, and Enzmann US 20130333548 A1, teaches a system for monitoring a pressure change having much of the claimed structure but it fails to teach the pyrotechnic device configured to move the electromechanical device when the pyrotechnic device is actuated. 
Regarding Claim 18, none of the prior art discloses or renders obvious a system for monitoring a pressure change having the combination of features recited in claim 18. The closest prior arts or record, the combination of Lehmann WO 2009111776 A1, and Enzmann US 20130333548 A1, teaches a system for monitoring a pressure change having much of the claimed structure but it fails to teach the pyrotechnic device configured to move the electromechanical device when the pyrotechnic device is actuated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847. The examiner can normally be reached Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C./Examiner, Art Unit 3675                         


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675